DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgement is made that this application is a CON of 16/863,594 and a CIP of 15/853,391.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "10414"; "13404"; "18420"; "18422"; and "20514".
The drawings are objected to for misspelling in fig. 149: “motor”.
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. As a matter of practicality, the Examiner will continue to focus on the portions of the drawings pertaining directly to the subject matter of the instant claims. For the other drawings, the Examiner suggests reviewing the parent application ‘391 (and any other continuations thereof) for previously made suggestions for corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications (such as ‘594) for drawing correction suggestions therein as examination thereof becomes available to the Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions for corrections made in related/associated applications.	
Claim Objections
Claim(s) 16-23 is/are objected to because of the following informalities:  
As to claim 16,
 the second instance of “an inspection robot” already has antecedence basis; the Examiner suggests “[[an]] the inspection robot” for the second instance.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-19 and 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18: 
 
The limitation “a sensor reconfiguration circuit structured to a reconfiguration command in response to the inspection command value” appears to have an unintended omission of a verb; the Examiner has looked to the other claims and to the disclosure for guidance and in view thereof interprets as if utilizing the verb “provide” (“a sensor reconfiguration circuit structured to provide a reconfiguration command in response to the inspection command value”).
The phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The Examiner suggests “wherein the reconfiguration command at least one [[an]] attribute selected from a list of attributes consisting of: sensor spacing, a couplant flow, a change in sensor, and a force on an inspection sensor”.
Regarding claim 22, 
 the limitation “further comprising: at least two drive modules” is confusing in view of the preceding limitation of independent claim 16 which states “at least one drive module”, the Examiner noting in particular that it is confusing as to whether the preceding one drive module is modified to be at least two thereof, or if in addition to the at least one drive module there are at least two additional further comprised drive modules totaling together at least three drive modules. Clarification is requested; the Examiner notes that for the indicated allowable subject matter, the broader limitation of at least two (instead of the narrower interpretation of at least three) is sufficient.
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde (US 20120215348 A1; hereafter “Skrinde”).

Regarding independent claim 1, 
 Skrinde teaches a controller (distributed control having control system hardware and operating environment), comprising (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details; The Examiner summarizes the citations for the limitations as pertaining to a reconfigurable robot that has separated control functions by having smart plug-and-play components which have lower level programmed controlling means therein thus allowing high level operational automated and/or user commands to intelligently perform inspection, maintenance, and/or repair functions with a wide variety of cooperating sensors and tools): 
an inspection data circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection data) structured to interpret inspection base data (inspection data from robotic sensors) comprising data provided by an inspection robot (SROV) (bold for emphasis: Skrinde Title " Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”) interrogating an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with a plurality of inspection sensors (bold for emphasis: [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”; Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”; [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors,  [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”);
an inspection processing circuit (portion of distributed control having control system hardware and operating environment for refining inspection data) structured to determine refined inspection data in response to the inspection base data (inspection data from robotic sensors) (bold for emphasis: [0075] “integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors” and “enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance”; [0185] “continuously integrates and compares the internal model of the SROV system and its environment against the experienced and perceived current state of both the operating environment and its physical status and capacity“; [0128] “means to collect and transform sensor data into meaningful feedback in support of autonomous operation, and interpolation of sensor feedback into a self-model of localized constraints and `reflexes` (stimulus-response without override)”; [0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates. New regulatory compliance requirements for debris disposal also impact these adjustments”; [0156] “[0156] The Debris Removal Tool”; [0074] “sensor's inputs and the standardized outputs (visual, aural, haptic) of the SROV”);
an inspection configuration circuit (portion of distributed control having control system hardware and operating environment for determining an inspection response) structured to determine an inspection response value in response to the refined inspection data (bold for emphasis: [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] “Plugs and Sockets may be of the "quick connect" and "quick disconnect" variety (well known in the prior art), further improving the ease with which SROV configurations may be effected”; [0151] “provide a wide range of configuration versatility” and “includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5; [0229] docking/undocking with “quick connect”; [0233] “`swapping out` one type of actuator or tool for another”; [0180] “the physical layout and geometry of the submerged infrastructure may be captured using blueprints or their electronic equivalent, and inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself. Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments. This includes the automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling; and, specialized tasks by easily integrating third-party or custom tools”); and 
an inspection response circuit (portion of distributed control having control system hardware and operating environment for inspection commands) structured to, in response to the inspection response value, provide an inspection command value during the interrogating the inspection surface (inspected work surface)  by the inspection robot (SROV) (bold for emphasis: [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module. Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle"; [0130] exemplary command responses including “make contact with the work surface”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU”).  
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
	The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding independent claim 10,
 Skrinde teaches a method (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details), comprising: 
interrogating an inspection surface (inspected work surface) with a plurality of sensors (generically shown in fig. 6 by 660/670) (bold for emphasis: [0075] “sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV” and “analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”;  [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors; [0195] “ultrasonic”); 
interpreting inspection base data (inspection data from robotic sensors) (bold for emphasis: Title "Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”) interrogating an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with a plurality of inspection sensors (bold for emphasis: [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”; Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”); [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors,  [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”); 
determining refined inspection data in response to inspection base data (inspection data from robotic sensors) (bold for emphasis: [0075] “integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors” and “enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance”; [0185] “continuously integrates and compares the internal model of the SROV system and its environment against the experienced and perceived current state of both the operating environment and its physical status and capacity“; [0128] “means to collect and transform sensor data into meaningful feedback in support of autonomous operation, and interpolation of sensor feedback into a self-model of localized constraints and `reflexes` (stimulus-response without override)”; [0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates. New regulatory compliance requirements for debris disposal also impact these adjustments”; [0156] “[0156] The Debris Removal Tool”; [0074] “sensor's inputs and the standardized outputs (visual, aural, haptic) of the SROV”); 
determining an inspection response value during the interrogating (bold for emphasis: [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] “Plugs and Sockets may be of the "quick connect" and "quick disconnect" variety (well known in the prior art), further improving the ease with which SROV configurations may be effected”; [0151] “provide a wide range of configuration versatility” and “includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5; [0229] docking/undocking with “quick connect”; [0233] “`swapping out` one type of actuator or tool for another”; [0180] “the physical layout and geometry of the submerged infrastructure may be captured using blueprints or their electronic equivalent, and inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself. Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments. This includes the automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling; and, specialized tasks by easily integrating third-party or custom tools”); and 
determining an inspection command value in response to the inspection response value (bold for emphasis: “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module. Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle"; [0130] exemplary command responses including “make contact with the work surface”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU”).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
  	
Regarding claim 2, which depends on claim 1, 
 Skrinde teaches further comprising a user communication circuit  (portion of distributed control having control system hardware and operating environment for user communication) structured to provide the refined inspection data to a user device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) and to receive a user response command ([0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0066] “automatic detection and programmed response to anticipated work requirements and conditions, while retaining the ultimate flexibility and adaptively by allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise“; [0234] “report their status, and any change therein”; [0183] “’haptic’ interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"” and “provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress” and “enabling adaptive response to changed conditions whether of infrastructure or SROV.”), 
wherein the inspection configuration circuit (portion of distributed control having control system hardware and operating environment for determining an inspection response) is further structured to determine the inspection response value in response to the user response command (see previous citations provided in analysis of independent claim ; [0001] “apparatus and architecture capable of both manual (human-guided) and automatic (programmed, `self-controlled` or autonomous) operation”; [0063] “user defined configuration” and “subordinated to manual, i.e. human override to effect non-anticipated but necessary guidance and control“; [0066] “allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise”; [0073] “Central Control Unit (`CCU`), is used to plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals”; [0076] “obstacle avoiding”; [0090] “user configurability to scale to meet various work area requirements”; [0101] “potential for conscious and intelligent human control open at all levels”; [0116] “Control signals convey commands to actuators”; [0117] “personnel can easily configure SROV modules”).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for claim 1, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 11, which depends on claim 10, 
 Skrinde teaches further comprising: 
providing refined inspection data to a user device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) (see following citations); 
receiving a user response command ([0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0066] “automatic detection and programmed response to anticipated work requirements and conditions, while retaining the ultimate flexibility and adaptively by allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise“; [0234] “report their status, and any change therein”; [0183] “’haptic’ interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"” and “provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress” and “enabling adaptive response to changed conditions whether of infrastructure or SROV”); and 
further determining the inspection response value in response to the user response command (see previous citations provided in analysis of independent claim; [0001] “apparatus and architecture capable of both manual (human-guided) and automatic (programmed, `self-controlled` or autonomous) operation”; [0063] “user defined configuration” and “subordinated to manual, i.e. human override to effect non-anticipated but necessary guidance and control“; [0066] “allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise”; [0073] “Central Control Unit (`CCU`), is used to plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals”; [0076] “obstacle avoiding”; [0090] “user configurability to scale to meet various work area requirements”; [0101] “potential for conscious and intelligent human control open at all levels”; [0116] “Control signals convey commands to actuators”; [0117] “personnel can easily configure SROV modules”).  


Regarding claim 3, which depends on claim 1, 
 Skrinde teaches further comprising: 
a publishing circuit (portion of distributed control having control system hardware and operating environment for providing data to remote server) structured to provide the refined inspection data to a remote server ([0168] “Some embodiments can also be implemented in client/server computing environments where remote devices that perform tasks are linked through a communications network”; [0172] “web browser application program”; [0173] “can operate in a networked environment using logical connections to one or more remote computers” and “The remote computer can be another computer, a server, a router, a network PC, a client, a peer device or other common network node”; [0174]-[0191] distributed control system details); and a 
user communication circuit (portion of distributed control having control system hardware and operating environment for user communication) structured to receive a user response command ([0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “During operation, the CCU records Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”), 
wherein the inspection configuration circuit (portion of distributed control having control system hardware and operating environment for determining an inspection response) is further structured to determine the inspection response value in response to the user response command (see previous citations provided in analysis of independent claim; [0001] “apparatus and architecture capable of both manual (human-guided) and automatic (programmed, `self-controlled` or autonomous) operation”; [0063] “user defined configuration” and “subordinated to manual, i.e. human override to effect non-anticipated but necessary guidance and control“; [0066] “allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise”; [0073] “Central Control Unit (`CCU`), is used to plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals”; [0076] “obstacle avoiding”; [0090] “user configurability to scale to meet various work area requirements”; [0101] “potential for conscious and intelligent human control open at all levels”; [0116] “Control signals convey commands to actuators”; [0117] “personnel can easily configure SROV modules”; 0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for claim 1, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.


Regarding claim 12, which depends on claim 10, 
 Skrinde teaches further comprising: 
providing the refined inspection data to a remote server ([0168] “Some embodiments can also be implemented in client/server computing environments where remote devices that perform tasks are linked through a communications network”; [0172] “web browser application program”; [0173] “can operate in a networked environment using logical connections to one or more remote computers” and “The remote computer can be another computer, a server, a router, a network PC, a client, a peer device or other common network node”; [0174]-[0191] distributed control system details); 
receiving a user response command ([0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the CCU preferably incorporates a virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “During operation, the CCU records Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”); and  306Attorney Docket No. GROB-0007-U02-C01
further determining the inspection response value in response to the user response command see previous citations provided in analysis of independent claim; [0001] “apparatus and architecture capable of both manual (human-guided) and automatic (programmed, `self-controlled` or autonomous) operation”; [0063] “user defined configuration” and “subordinated to manual, i.e. human override to effect non-anticipated but necessary guidance and control“; [0066] “allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise”; [0073] “Central Control Unit (`CCU`), is used to plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals”; [0076] “obstacle avoiding”; [0090] “user configurability to scale to meet various work area requirements”; [0101] “potential for conscious and intelligent human control open at all levels”; [0116] “Control signals convey commands to actuators”; [0117] “personnel can easily configure SROV modules”; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”).  

Regarding claim 4, which depends on claim 1, 
 Skrinde teaches further comprising: an inspection map configuration circuit  (portion of distributed control having control system hardware and operating environment for updating an inspection map) structured to update an inspection map in response the inspection command value ([0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for claim 1, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 13, which depends on claim 10, 
 Skrinde teaches further comprising updating an inspection map in response to the inspection command value  ([0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”).  

Regarding claim 5, which depends on claim 4, 
 Skrinde teaches further comprising: 
a sensor reconfiguration circuit (portion of distributed control having control system hardware and operating environment for sensor reconfiguration) structured to provide a configuration parameter to the inspection robot (SROV) in response to a reconfiguration command ([0070] “A distributed, multi-level control system provides coordination of and feedback across modules, major assemblies, and components, and the SROV, as well as monitoring”; [0105] “physical modular architecture is paralleled with internal computer architecture. Encapsulation at a functional level enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level”; [0116] “responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators. This design provides the mechanisms and information necessary for a complete, closed-loop automation feedback cycle”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status; any on-board logic-processing and memory units or any embedded program. These may be monitored and controllable through automated, automatable, or manual efforts at the MP or even the OC providing the feedback link for an interruptable but closeable loop feedback and control system”); and 
wherein the update to the inspection map comprises at least one of:  305Attorney Docket No. GROB-0007-U02-C01 
a reconfiguration command (see citations in the independent claim pertaining to re/configuration emphasizing [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”; see also citations below); or 
an update to a travel path of the inspection robot (SROV) ([0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics),  [0183] “combining pre-loaded submerged infrastructure data with sensor data” and “image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for claim 1, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 14, which depends on claim 10, 
 Skrinde teaches further comprising: 
providing a reconfiguration command ([0070] “A distributed, multi-level control system provides coordination of and feedback across modules, major assemblies, and components, and the SROV, as well as monitoring”; [0105] “physical modular architecture is paralleled with internal computer architecture. Encapsulation at a functional level enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level”; [0116] “responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators. This design provides the mechanisms and information necessary for a complete, closed-loop automation feedback cycle”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status; any on-board logic-processing and memory units or any embedded program. These may be monitored and controllable through automated, automatable, or manual efforts at the MP or even the OC providing the feedback link for an interruptable but closeable loop feedback and control system”; see also citations in independent claim pertaining re/configuration emphasizing [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”, and see also citations below); and 
updating a travel path of an inspection robot (SROV) ([0158] “environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics),  [0183] “combining pre-loaded submerged infrastructure data with sensor data” and “image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”).  

Regarding claim 6, which depends on claim 5, 
 Skrinde teaches wherein the reconfiguration command comprises a change to an attribute selected from a list of attributes consisting of ([0076] “The SROV is able to utilize its sensors and obstacle avoiding or obstacle following programs to be able to negotiate a changing environment (FIG. 8) including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”): 
a sensor spacing (Examiner notes that extending/retracting and/or angling will change spacing), 
a couplant flow (appears to be silent; extensive written specification and Examiner presently only identifies acoustic acoustic/sonic sensors not necessarily having couplant beyond immersion), and
a force on an inspection sensor (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; see also [0130] and fig. 5A and forces on sensors 529 & 559).  

Regarding claim 7 and claim 9, where claim 7 depends on claim 6 and where claim 9 depends on claim 5, 
 Skrinde teaches wherein the update to the travel path of the inspection robot (SROV) comprises re-traversing a portion of the inspection surface (inspected work surface) ([0142] “causing the SROV to "back out" of the conduit by at least partially reversing its recorded path”; [0186] “run multiple passes”).  

Regarding claim 8, which depends on claim 5, 
 Skrinde teaches wherein the update to the travel path of the inspection robot (SROV) comprises an update to an x-y coverage resolution of the inspection robot (SROV) ([0188] “control any of, for example, on and off status, positioning, resolution, data rate, and so on”) (additionally or alternatively the Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting x-y coverage, see exemplary fig. 10).  

Regarding claim 15, which depends on claim 14, 
 Skrinde teaches further comprising updating an x-y coverage resolution of the inspection robot (SROV) ([0188] “control any of, for example, on and off status, positioning, resolution, data rate, and so on”) (additionally or alternatively the Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting x-y coverage, see exemplary fig. 10).  

Regarding independent claim 16, 
 Skrinde teaches an inspection robot (SROV) (Title “Submersible robotically operable vehicle system for infrastructure maintenance and inspection”; see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details), comprising: 
an inspection chassis (chassis of SROV) comprising a plurality of inspection sensors (generically shown in fig. 6 by 660/670) (bold for emphasis: [0075] “sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV” and “analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”;  [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors; [0195] “ultrasonic”) configured to interrogate an inspection surface (inspected work surface); 
at least one drive module (fig. 6, track tool 350) coupled to the inspection chassis (chassis of SROV) structured to drive the inspection robot (SROV) over the inspection surface (inspected work surface); and 
a controller (control system hardware and operating environment) ([0168]), comprising (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086] “FIG. 6 shows an illustrative embodiment of SROV sensor-based inspection capability”; [0202] functional subsystems part of one or more computer or distributed as convenient; [0069] “Modules and major assemblies have on-board intelligence (e.g., a computer or processor and software) that provides functional control, programmability, automated self-identification (including functionality) on being connected, and collection of data from sensors that instrument the module and/or major assembly”; [0070] “control system”; [0118]-[0133] “Module Intelligence and Instrumentation” details): 
an inspection data circuit (portion of distributed control having control system hardware and operating environment for interpreting inspection data) structured to interpret inspection base data (inspection data from robotic sensors) comprising data provided by an inspection robot (SROV) (bold for emphasis: Title " Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”) interrogating an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) with a plurality of inspection sensors (bold for emphasis: [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”; Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”); [0158]-[0159] provides an extensive list of sensors including “ultra sonic”, “imaging”, & “temperature” sensors,  [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”)
an inspection processing circuit (portion of distributed control having control system hardware and operating environment for refining inspection data) structured to determine refined inspection data in response to the inspection base data (inspection data from robotic sensors) (bold for emphasis: [0075] “integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors” and “enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance”; [0185] “continuously integrates and compares the internal model of the SROV system and its environment against the experienced and perceived current state of both the operating environment and its physical status and capacity“; [0128] “means to collect and transform sensor data into meaningful feedback in support of autonomous operation, and interpolation of sensor feedback into a self-model of localized constraints and `reflexes` (stimulus-response without override)”; [0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates. New regulatory compliance requirements for debris disposal also impact these adjustments”; [0156] “[0156] The Debris Removal Tool”; [0074] “sensor's inputs and the standardized outputs (visual, aural, haptic) of the SROV”);
an inspection configuration circuit (portion of distributed control having control system hardware and operating environment for determining an inspection response) structured to determine an inspection response value in response to the refined inspection data (bold for emphasis: [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”; [0063] “innumerable user-defined configuration possibilities through its highly flexible and versatile modular architecture”; [0070] “SROV can be configured in the field for a target environment”; [0076] “including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”; [0077] “SROV resolves these limitations by combining a highly modular and reconfigurable design with automated sensing, response, and control. It can flexibly incorporate and integrate multiple types of functionality (including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0111] “Plugs and Sockets may be of the "quick connect" and "quick disconnect" variety (well known in the prior art), further improving the ease with which SROV configurations may be effected”; [0151] “provide a wide range of configuration versatility” and “includes a powered multi-axial articulation capability”, see at least arrows in figs. 3-5; [0229] docking/undocking with “quick connect”; [0233] “`swapping out` one type of actuator or tool for another”; [0180] “the physical layout and geometry of the submerged infrastructure may be captured using blueprints or their electronic equivalent, and inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself. Field operations personnel can easily configure SROV modules (described above) and in support of an unlimited array of work processes and environments. This includes the automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling; and, specialized tasks by easily integrating third-party or custom tools”); and 
an inspection response circuit (portion of distributed control having control system hardware and operating environment for inspection commands) structured to, in response to the inspection response value, provide an inspection command value during the interrogating the inspection surface (inspected work surface)  by the inspection robot (SROV) (bold for emphasis: [0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module. Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle"; [0130] exemplary command responses including “make contact with the work surface”; [0152] “Tool functionality can be mapped in terms of signals, commands, or other command, control, and sensor language elements”; [0169] “A user enters commands”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan. A work plan will typically include a path for navigation of the infrastructure, and commands for configured modules as the SROV transits the path”; [0186] “translating high-level operational command strings into a correlated set of low-level command streams targeted to a specific module, and for translating between internal signals from a sensor to a data format for inter-module communication and for communication to the remote control means (e.g., CCU)”).  
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
	The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 17, which depends on claim 16, 
 Skrinde teaches further comprising:
an inspection map configuration circuit  (portion of distributed control having control system hardware and operating environment for updating an inspection map) structured to update an inspection map in response the inspection command value ([0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for claim 1, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.

Regarding claim 18, which depends on claim 17, as best understood, 
 Skrinde teaches further comprising: 
a sensor reconfiguration circuit (portion of distributed control having control system hardware and operating environment for sensor reconfiguration) structured to provide a reconfiguration command in response to the inspection command value ([0070] “A distributed, multi-level control system provides coordination of and feedback across modules, major assemblies, and components, and the SROV, as well as monitoring”; [0105] “physical modular architecture ifs paralleled with internal computer architecture. Encapsulation at a functional level enables implementation details and current sensory feedback to be pushed down to the most appropriate and most readily correlated and correctable level”; [0116] “responds to commands, locally collects and interprets sensor signals (including feedback of positioning, movement and other results such as module or environmental measurements), and activates or deactivates actuators. This design provides the mechanisms and information necessary for a complete, closed-loop automation feedback cycle”; [0119] “Feedback collectively includes signals or information from any output device, or actuator; any sensor for the external environment; any sensor for the internal status; any on-board logic-processing and memory units or any embedded program. These may be monitored and controllable through automated, automatable, or manual efforts at the MP or even the OC providing the feedback link for an interruptable but closeable loop feedback and control system”; see also citations in the independent claim pertaining to re/configuration emphasizing [0001] “invention relates generally to systems, devices and methods for designing and controlling configurable robots”), 
wherein the reconfiguration command comprises a change to at least one attribute selected from a list of attributes consisting of ([0076] “The SROV is able to utilize its sensors and obstacle avoiding or obstacle following programs to be able to negotiate a changing environment (FIG. 8) including the ability to retract its Extensible Arm Unit (1500) or to be able to angle its Wrist Unit (1520) in order to position Tools in contour with changing surface angles or conditions”): 
a sensor spacing (Examiner notes that extending/retracting and/or angling will change spacing), 
a couplant flow (appears to be silent; extensive written specification and Examiner presently only identifies acoustic acoustic/sonic sensors not necessarily having couplant beyond immersion), 
a change in sensor ([0120] “Signals are transformed, according to Control Templates, from generic commands (e.g., for positioning and movement) into the detailed commands necessary to achieve the desired result using the actuators within that particular module. Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop, automation feedback cycle"), and 
a force on an inspection sensor (Examiner notes that extending/retracting and/or angling when positioning sensor tools will affect force; see also [0130] and fig. 5A and forces on sensors 529 & 559).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for claim 1, including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.


Regarding claim 19, which depends on claim 18, 
 Skrinde teaches wherein, in response to an update to the inspection map, the inspection robot (SROV) is structured to:
re-traverse a portion of the inspection surface (inspected work surface) (([0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183] “virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area”; [0142] “causing the SROV to "back out" of the conduit by at least partially reversing its recorded path”; [0186] “run multiple passes”); or
 update an x-y sensitivity of the interrogating ([0188] “control any of, for example, on and off status, positioning, resolution, data rate, and so on”) (additionally or alternatively the Examiner notes that extending/retracting and/or angling will change spacing inclusive of affecting x-y interrogation sensitivity, see exemplary figs. 7-10).  

Regarding claim 20, which depends on claim 16, 
 Skrinde teaches further comprising: 
a trailing payload (payload connected to Frame Module 1300; see exemplary fig. 3, Articulation Module connecting a Debris Recovery Tool 1700 with second Shoulder and Articulation Module assembly 371) structured to alter (exemplary shown is debris recover) the inspection surface (inspected work surface) (bold for emphasis: Abstract “The apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing or otherwise maintaining a wide variety of materials and conditions”; [0108] “SROV components (e.g., the modules, tools, and assemblies described herein) are easily interconnected in numerous configurations so as to provide a wide range of functionality”; [0133] “Any of a number of specialized tools (e.g. grinders, propellers, treads, pumps, jets, welding apparatus, sealing apparatus, levers, hammers, jacks, grippers, caulkers, and other standard mechanical and physical repair and maintenance devices) can be an operable part of any modular component”; [0161] “Other types of Tools will be readily apparent to those skilled in the art such as, but not limited to, tools for grasping; clamping; object manipulating; object handling; pipe cleaning; barrel cutting; lateral cutting; rotating rasp; root cutting; pipe cleaning; lateral trimming; high pressure jet; pipe joint sealing; pipe joint testing; pipe profiling; pipe sampling; drilling, pipe installation, pipe sealing, and internal repair”; Examiner emphasizes that one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the various aforementioned tools attached to the trailing articulation module); 
a payload operation circuit (portion of distributed control having control system hardware and operating environment for operating the payload(s)) structured to selectively operate the trailing payload (payload connected to Frame Module 1300), and 
wherein, the inspection command value comprises an operation selected from a list consisting of: 
repairing the inspection surface (inspected work surface) ([0133] “repairing”; [0161] “repair”; Examiner notes as further inclusive of removing debris via exemplary tool) , 
painting the inspection surface (inspected work surface) (silent to painting) , 
welding the inspection surface (inspected work surface) ([0133] “welding”), and 
visibly marking the inspection surface (inspected work surface) (broad reasonable interpretation includes marking as an effect of other tool use, exemplary noting that grinding causes a visible mark, and that other listed exemplary tools above would likewise leave visible markings).  
Skrinde again does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner’s analysis is substantially as put forth for the independent claim including that only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.
The Examiner additionally notes with regards to the tools and trailing payload, that either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged the tools as placeable trailing payloads, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so attach the aforementioned standard/specialized tools as trailing payloads thereby providing tools that are positioned to follow sensors and therefore benefiting from the sensory feedback for more effective control.

Regarding claim 21, which depends on claim 16, 
 Skrinde teaches further comprising sending an alarm to a user device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) in response to the inspection response value ([0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0066] “automatic detection and programmed response to anticipated work requirements and conditions, while retaining the ultimate flexibility and adaptively by allowing human operator guidance and control when alerts concerning any unanticipated, exceptional, or interfering problems arise“; [0234] “report their status, and any change therein”; [0183] “’haptic’ interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"” and “provides the operator with an accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress” and “enabling adaptive response to changed conditions whether of infrastructure or SROV”; [0189] “Lower tiers signal higher tiers when that tier is sensing a problem such as out-of-limit resistance to movement, functional failure, and so on. In appropriate circumstances, a first MCU may send messages directly to a second MCU as, for example, to more rapidly avoid local collisions. This cross-tier, closed loop control and sensing system maximizes opportunities for response, adaptability, and autonomy”).  

Allowable Subject Matter
Claim(s) 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
None of the prior art of record appears to read on the invention as understood by the Examiner and the subject matter of the claims appears to be allowable if the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, can be overcome. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
Regarding dependent claim 22, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and "wherein the inspection robot further comprises” “at least two connectors, each connector comprising: 
 a connector body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the inspection chassis to a power load of the corresponding drive module, and further structured to provide electrical communication between307Attorney Docket No. GROB-0007-U02-C02 the controller and at least one of a sensor, an actuator, or a drive controller positioned on the corresponding drive module”, and “a mechanical component defined, at least in part, by the connector body and structured to selectively and releasably couple the connector body to the inspection chassis" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) 23 thereof is/are likewise indicated as conditionally allowable.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856